The petition in error and case-made in this appeal were filed in this court on January 11, 1910. No brief, as required by rule 7 (20 Okla. viii, 95 Pac. vi) of this court, has been filed, and no excuse has been offered for the failure to so file, and by authority of Davis v. Elliott, 25 Okla. 433,106 P. 838, the plaintiffs in error have waived their right to have the appeal heard in this court, and the same is hereby dismissed.
See, also, LeBreton v. Swartzel, 14 Okla. 521, 78 P. 323;Walker v. Hannewincle, 24 Okla. 152, 103 P. 585.
By the Court: It is so ordered.
All the Justices concur. *Page 540